   Case 2:19-mj-00439-LRL Document 1 Filed 08/01/19 Page 1 of 2 PageID# 1
                                                                    FILED ~
                                                                                      I
                   IN THE UNITED STATES DISTRICT COURT            AUG -1 2019
                  FOR THE EASTERN DISTRICT OF VIRGINIA}
                                                         j CLERK Ub. DiS IRICT COUl
                             NORFOLK DIVISION                     j^FQLK. VA
UNITED STATES OF AMERICA


      V.                               Case No. 2.• 1
                                       Court Date:   August 21, 2019
FRANKLIN H. ROBERTS JR.


                           CRIMINAL INFORMATION


                   (Misdemeanor)-Violation No. 7342327

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about July 10, 2019, at the Navy Exchange at Naval

Station Norfolk, Virginia, in the Eastern District of Virginia, the

defendant, FRANKLIN H. ROBERTS JR., did willfully and knowingly steal

and purloin property of the United States of a value less than

$1,000.00.

     (In violation of Title 18, United States Code, Section 641.)


                                  Respectfully submitted,

                                  G. Zachary Terwilliger
                                  United States Attorney

                            By: /k. 1 (X
                                 ^ames T. Cole
                                 'Special Assistant U.S. Attorney
                                  Office of the U.S. Attorney
                                  101 West Main Street, Suite 8000
                                  Norfolk, VA 23510
                                  Ph: (757) 441-6712
                                  Fax:(757) 441-3205
                                  James.ColeOusdoj.gov
   Case 2:19-mj-00439-LRL Document 1 Filed 08/01/19 Page 2 of 2 PageID# 2


                          CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.


                                    X a.
                             Tames T. Cole
                            'Special Assistant U.S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                             James.ColeOusdoj.gov




                             Date
